The questions submitted are, was the amendment properly allowed? If it was, ought not the plaintiff to have been taxed with costs?
Several decisions have taken place under the act of 1790, ch. 3, sec. 9, allowing amendments in a greater latitude than the present application. InDavis v. Evans, ante, 111, the declaration was amended after the allowance of a special demurrer. In McClure v. Burton, ante, 84, the names of two defendants, inserted in the writ but not parties to the deed declared on, were permitted to be struck out after the variance was pleaded. The act goes further than any of the British statutes, and the construction agreed upon by the Court and which they still think the proper one, is that anything may be amended at any time. This is expressly authorized by the last sentence of the act.
The amendment was properly allowed in this case, but the plaintiff must pay the costs up to the time when the order was made.
The other judges concurred.                                 (579)
DANIEL, J., gave no opinion.
NOTE. — See note to Cowper v. Edwards, 2 N.C. 79; also a note toSimpson v. Crawford, 1 N.C. 55, and Rev. Stat., ch. 3. *Page 418